Citation Nr: 1029815	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.

(The issues of entitlement to service connection for myositis, 
heart disease, hypertension, hiatal hernia, and diabetes mellitus 
will be addressed in a separately issued Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge on 
the issue of entitlement to an increased rating for his bilateral 
hearing loss at a hearing at his local RO in February 2009, and a 
transcript from such hearing has been associated with the claims 
file.  As noted above, a separate decision has been issued as to 
the service connection claims pending on appeal, as the Veteran 
testified before a different Veterans Law Judge concerning such 
issues in September 2007.  During that hearing, the Veteran was 
informed that the issue of an increased rating for hearing loss 
was not before the Board, and he did not testify as to such issue 
at that time.

Although the Veteran requested time to submit additional evidence 
at the February 2009 hearing, no further evidence pertaining to 
the issue on appeal has been received.  Further, as the Veteran 
testified at the hearing that he was scheduled for a VA 
audiological examination in April 2009, the Board contacted the RO 
to see if any VA audiological consult or examination was conducted 
through May 2009.  In response, the RO forwarded a VA treatment 
record printed in July 2010 and stated that no examination was 
found.  Such VA treatment record merely indicates that the 
Veteran's active problems include bilateral hearing loss.  
Therefore, it is not pertinent to the issue on appeal, i.e., the 
current severity of such disability.  Cf. 38 C.F.R. §§ 20.800, 
20.1304(c) (2009) (indicating that, when the Board receives 
pertinent evidence that was not initially considered by the agency 
of original jurisdiction (AOJ), the evidence generally must be 
referred to the AOJ for review).  As such, the Board may proceed 
with a decision at this time without prejudice to the Veteran.  
Id.


FINDINGS OF FACT

1.  The weight of the evidence establishes no more than Level II 
hearing impairment in the left ear and Level V hearing impairment 
in the right ear at all times during the course of the appeal.

2.  Functional effects of the Veteran's bilateral hearing loss do 
not result in an exceptional disability picture to warrant 
referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has 
held that, in order to comply with 38 U.S.C.A. § 5103(a), certain 
specific notice requirements must be met for increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
However, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that only "generic notice," and 
not "veteran-specific" notice is required under 38 U.S.C.A. 
§ 5103(a) in response to the "particular type of claim."  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  For 
an increased rating claim, the Federal Circuit held that such 
notice does not need to inform the claimant of the need to submit 
evidence concerning the effect of a service-connected disability 
on his or her "daily life" because only the average loss of 
earning capacity, and not impact on daily life, is subject to 
compensation under 38 U.S.C. § 1155.  Accordingly, the decision of 
the Veterans Court was vacated insofar as it requires VA to notify 
a claimant of alternative diagnostic codes or potential "daily 
life" evidence.  Id.; see also Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision) (holding that the failure to advise of the specific 
criteria in diagnostic codes or of potential "daily life" 
evidence was not a notice defect and, instead, determining whether 
sufficient "generic notice" was provided).

In this case, the Veteran was advised in a September 2007 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
He was specifically advised that the evidence must show that his 
bilateral hearing loss has increased in severity, examples of 
types of lay or medical evidence that would substantiate such 
claim, and that he should provide any VA or private treatment 
records or provide sufficient information to allow VA to obtain 
such records.  Additionally, the Veteran was advised of the 
evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
Further, although no longer strictly required, the Veteran was 
notified in accordance with Vazquez-Flores v. Peake in a May 2008 
letter.  To the extent that such notice is still required, the 
timing defect was cured by the subsequent readjudication of the 
Veteran's claim, including in a July 2008 statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

With regard to the duty to assist, VA and private treatment 
records relevant to the period on appeal have been obtained and 
considered.  The Board notes that the Veteran testified at the 
February 2009 hearing that he was scheduled for a VA evaluation in 
April 2009, and he requested an additional 30 days to submit 
evidence in support of his claim.  However, the Veteran stated 
that he did not want to wait for that examination, and he has 
submitted no additional VA or private evidence.  Further, the 
Board contacted the RO to determine if any VA audiological consult 
or examination was conducted through May 2009, and no such 
evidence was found.  As such, there is no indication that any 
pertinent VA or private medical records remain outstanding.  
Additionally, there is no indication that the Veteran is in 
receipt of any benefits from the Social Security Administration 
(SSA) pertaining to his claimed disability.  Moreover, the Veteran 
has not asserted that any possibly outstanding records from the 
SSA would contain any evidence in support of his claim.

The Veteran was also provided with several VA audiological 
examinations, in April 2006, November 2006, March 2007, October 
2007, and January 2008.  The Board notes that the Veteran's 
representative argued in February 2009 that the VA examinations 
are inadequate for rating purposes for several reasons, referring 
specifically to data from the October 2007 examination.  First, 
the representative argues that the examiner did not fully address 
the functional effects of the Veteran's disability on his 
employment and activities of daily living.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) (holding that examination 
reports must contain a full description of the functional effects 
of a disability in order to allow for a determination as to 
whether referral for an extraschedular rating is warranted under 
38 C.F.R. § 3.321(b)).  While this is true, the Board finds that 
the inadequacies in the examination reports do not result in any 
prejudice to the Veteran, as he and his wife have fully described 
the functional effects of his bilateral hearing loss at other 
points during the course of the appeal.  See, e.g., August 2007 
statement from wife, February 2009 Board hearing transcript.  The 
medical evidence of record, including the VA examination reports, 
includes sufficient information to determine the appropriate 
schedular rating for the Veteran's bilateral hearing loss, as 
discussed below.  Further, the Board and the AOJ, as the agency 
decisionmakers, are responsible for determining the severity of 
the claimed disability, to include whether referral for an extra-
schedular rating is warranted, on the basis of all evidence of 
record, including but not limited to the subjective and objective 
evidence contained in the VA examination reports.  Therefore, the 
Board finds that the Veteran has not been prejudiced by the 
defects in the VA examination reports because the functional 
effects of his claimed disability are adequately addressed by 
other evidence of record. 

The Veteran's representative further asserts that the VA 
audiological examinations are inadequate because they were 
conducted in a sound-controlled room and, therefore, do not 
account for a "normal" environment.  However, the representative 
expressly acknowledges that VA's Handbook of Standard Procedures 
and Best Practices for Audiology Compensation and Pension 
Examinations (2004), Section D, Part 1, requires all audiometric 
testing to be performed in a sound-controlled room.  Moreover, 
there is no indication that the private audiological examinations 
submitted by the Veteran were conducted under "normal" 
environmental conditions, or were other than in a sound-controlled 
room.  Further, the Veteran's descriptions of the effects of his 
bilateral hearing loss in a "normal" environment will be taken 
into account in the consideration of the appropriate rating for 
his disability.  As such, the Board finds that the VA examinations 
are not inadequate in this respect. 

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform 
and assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim.



II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings for hearing loss are assigned based on the 
results of controlled speech discrimination tests combined with 
the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-
4.87.  As such, an examination for VA rating purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations shall be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings 
for hearing impairment are assigned through a structured formula, 
i.e., a mechanical application of the rating schedule to numeric 
designations that are assigned after audiometric evaluations have 
been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

First, a Roman numeral designation of I through XI is assigned for 
the level of hearing impairment in each ear.  Table VI is used to 
determine a Roman numeral designation based on a combination of 
the speech discrimination percentage and the average puretone 
threshold, or the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  After a Roman numeral 
designation has been assigned for each ear, Table VII is used to 
determine the compensation rate by combining such designations for 
hearing impairment in both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the puretone 
threshold average, using Table VIA.  Specifically, Table VIA will 
be used if the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Table VIA may also be used where the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  Where such an exceptional pattern 
of hearing impairment is shown, a Roman numeral designation for 
hearing impairment may be ascertained using either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. §§ 
4.85(c), 4.86.  

In this case, the Veteran was granted service connection for 
bilateral hearing loss with a 10 percent disability rating 
effective in March 2005, and he requested an increased rating for 
such disability in September 2007.  The evidence of record 
includes multiple private and VA audiological evaluations 
pertaining to the period on appeal.  

A January 2006 letter from a private physician indicates that the 
Veteran reported a slow decline in his hearing since service in 
the 1950s.  The provider stated that examination revealed 
"moderate" sensorineural hearing loss bilaterally, without 
specifying any puretone thresholds or speech discrimination 
scores.  

At VA examinations conducted in April 2006, November 2006, and 
March 2007, right ear puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz ranged from 55 to 70 decibels, with an average of 64 
decibels at each examination.  Left ear puretone thresholds ranged 
from 50 to 60 decibels, with an average of 56 decibels at each 
examination.  The Veteran's speech discrimination scores were 90 
percent bilaterally at each examination.  As an exceptional 
pattern of hearing impairment has not been shown for the left ear, 
only Table VI is appropriate for application as to that ear.  
However, as the Veteran's puretone thresholds in the right ear 
were 55 decibels or more at all relevant frequencies during each 
of these three VA examinations, an exceptional pattern of hearing 
impairment has been shown.  Therefore, Table VI or Table VIA may 
be used as to that ear, whichever results in the higher rating.  

Applying Table VI to the left ear, the Veteran's puretone 
threshold average of 56 decibels and speech discrimination score 
of 90 percent result in a Level II designation of hearing 
impairment.  Applying Table VI to the right ear, his puretone 
threshold average of 64 decibels and speech discrimination score 
of 90 percent result in a Level III designation of hearing 
impairment.  Alternatively, applying Table VIA to the right ear, 
the Veteran's puretone threshold average of 64 decibels alone 
results in a Level V designation of hearing impairment.  Using 
this higher designation for the right ear, when combined under 
Table VII, the Level II designation for the left ear and the Level 
V designation for the right ear result in a 10 percent disability 
rating based on these three VA examinations conducted from April 
2006 through March 2007.

The Veteran has submitted several private audiological 
examinations in support of his claim.  At a July 2007 private 
examination, right ear puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz ranged from 40 to 65 decibels, with an average of 
48 decibels.  Puretone thresholds in the left ear ranged from 35 
to 60 decibels, with an average of 48 decibels.  Speech 
discrimination was 88 percent in the right ear and 92 percent in 
the left ear.  Applying Table VI to this data, the Veteran's 
puretone threshold average of 48 decibels and speech 
discrimination score of 88 percent result in a Level II 
designation of hearing impairment for the right ear.  For the 
left ear, his puretone threshold average of 48 decibels and 
speech discrimination score of 92 percent result in a Level I 
designation of hearing impairment.  When combined under Table 
VII, the Level II designation of the right ear and the Level I 
designation of the left ear result in a noncompensable disability 
rating.

At an October 2007 VA examination, right ear puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz ranged from 45 to 70 
decibels, with an average of 61 decibels.  Left ear puretone 
thresholds ranged from 45 to 65 decibels, with an average of 54 
decibels.  The Veteran's speech discrimination scores were 72 
percent in the right ear and 94 percent in the left ear.  As 
speech discrimination scores are provided and there is no 
exception pattern of hearing impairment, only Table VI may be 
used.  Applying Table VI to the right ear, the Veteran's puretone 
threshold average of 61 decibels and speech discrimination score 
of 72 percent result in a Level V designation of hearing 
impairment.  Applying Table VI to the left ear, his puretone 
threshold average of 54 decibels and speech discrimination score 
of 94 percent result in a Level I designation of hearing 
impairment.  When combined under Table VII, the Level V 
designation for the right ear and the Level I designation for the 
left ear result in a noncompensable disability rating.

The most recent VA examination was conducted in January 2008.  As 
noted above, although the Veteran testified that a VA evaluation 
was scheduled for April 2009, no audiological examinations were 
found for that period.  At the January 2008 VA examination, right 
ear puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
ranged from 50 to 70 decibels, with an average of 63 decibels.  
Left ear puretone thresholds ranged from 45 to 65 decibels, with 
an average of 55 decibels.  The Veteran's speech discrimination 
scores were 80 percent in the right ear and 92 percent in the 
left ear.  As speech discrimination scores are provided and there 
is no exception pattern of hearing impairment, only Table VI may 
be used.  Applying Table VI to the right ear, the Veteran's 
puretone threshold average of 63 decibels and speech 
discrimination score of 80 percent result in a Level IV 
designation of hearing impairment.  Applying Table VI to the left 
ear, his puretone threshold average of 55 decibels and speech 
discrimination score of 92 percent result in a Level I 
designation of hearing impairment.  When combined under Table 
VII, the Level IV designation for the right ear and the Level I 
designation for the left ear result in a noncompensable 
disability rating.

The Board observes that the results of the five VA examinations 
and one private examination summarized above are fairly 
consistent with each other.  However, the Veteran has submitted 
two private examinations conducted by a different private 
facility in August 2007 and December 2007, which appear to show 
much more severe hearing loss bilaterally that at any of the 
other examinations.  At the August 2007 private examination, 
right ear puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
ranged from 70 to 90 decibels, with an average of 80 decibels.  
Puretone thresholds in the left ear ranged from 75 to 90 
decibels, with an average of 83 decibels.  Speech discrimination 
was recorded as 76 percent in the right ear and 84 percent in the 
left ear.  Similarly, a December 2007 private examination report 
reflects right ear puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz ranging from 75 to 90 decibels, with an average of 81 
decibels.  Puretone thresholds in the left ear ranged from 75 to 
85 decibels, with an average of 79 decibels.  Speech 
discrimination was recorded as 68 percent in the right ear and 82 
percent in the left ear.  The Board notes that the results 
recorded at both of these private examinations reflect an 
exceptional pattern of hearing impairment bilaterally, allowing 
the application of either Table VI or VIA for both ears.  
Applying Table VIA, these results would translate to a Level VII 
designation of hearing impairment bilaterally, which combine 
under Table VII for a 40 percent disability rating.  The Board 
notes that this is a higher rating than would be warranted 
applying Table VI.

Nevertheless, for the following reasons, the Board finds that the 
results of the private audiological evaluations conducted in 
August and December 2007 are not representative of the Veteran's 
level of hearing impairment during the course of the appeal.  In 
particular, the August 2007 private examiner recorded 
significantly higher puretone thresholds and lower speech 
discrimination scores bilaterally than at the private examination 
conducted at a different facility only one month earlier.  
Similarly, the December 2007 private examiner recorded 
significantly higher puretone thresholds and lower speech 
discrimination scores than at the VA examination conducted only 
two months earlier (in October 2007), as well as at the VA 
examination conducted the very next month (in January 2008).  The 
Veteran testified at the February 2009 Board hearing that VA 
providers told him that the August 2007 private examination was 
"not a valid test," and the private audiologist asked VA what 
was needed prior to the December 2007 examination.  The Veteran 
also submitted a March 2008 letter from the audiologist who 
conducted the December 2007 private examination, stating that 
such examination was conducted in accordance with Arkansas state 
guidelines and the American Speech Language and Hearing 
Association's guidelines for audiometry.  However, it remains 
unclear whether the August and December 2007 private examinations 
were conducted in accordance with VA regulations, including with 
use of the Maryland CNC word list.  Further, the January 2008 VA 
examiner expressly stated that, if the private evaluations 
submitted by the Veteran were not conducted using the Maryland 
CNC word list then the results cannot be compared.  Indeed, the 
December 2007 private test results appear to indicate that the 
"NU-6" word list was used, which is one of the other types of 
lists specifically referenced by the January 2008 VA examiner.

Accordingly, for the above reasons, the Board finds that the 
results of the August and December 2007 private audiological 
examinations are not representative of the Veteran's level of 
hearing impairment during the course of the appeal, as they are 
inconsistent with the other evidence of record.  Rather, even 
resolving all reasonable doubt in the Veteran's favor, the weight 
of the evidence reflects that his bilateral hearing loss has 
manifested by no more than Level II hearing impairment in the 
left ear and Level V hearing impairment in the right ear 
throughout the course of the appeal, which results in a 10 
percent disability rating. 

The Board has considered the lay statements of the Veteran and his 
wife concerning his hearing loss.  In particular, the Veteran 
testified that his wife began telling him in about 1999 that he 
couldn't hear the phone ring or people at the door, and he would 
turn the radio and television up very loud.  The Veteran further 
testified that his VA providers had told him that he needed 
hearing aids in both ears.  See March 2008 RO formal hearing 
transcript; February 2009 Board hearing transcript.  The Board 
notes that private and VA treatment records confirm that he was 
advised to wear hearing aids.  Additionally, the Veteran's wife 
stated in an August 2007 letter that it is extremely difficult to 
communicate with the Veteran, in that he speaks very loudly as if 
he is yelling, he constantly asks her to repeat what she has said, 
and he acts as if she is whispering when she speaks to him.  She 
further stated that the Veteran cannot hear the telephone or 
doorbell ringing, and he turns the television and radio up very 
loud.  The Veteran and his wife are competent to report the 
observable symptoms and effects of his disability, because this 
requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  However, the Board finds that the medical 
evidence of record, which directly addresses the rating criteria 
concerning his disability, is more probative than these subjective 
reports of an increased disability.

Accordingly, based on the totality of the evidence, the Board 
concludes that the Veteran's bilateral hearing loss does not 
warrant a rating in excess of 10 percent under 38 C.F.R. § 4.85.  
Further, there is no basis upon which to assign a higher 
evaluation under any alternate code.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that 
staged ratings are not appropriate, as the manifestations of such 
disability have remained relatively stable throughout the appeal.  
See Hart, 21 Vet. App. at 509-10.  While the Board is sympathetic 
to the Veteran's claim, disability ratings must be assigned 
according to the specific provisions of law.  See 38 U.S.C.A. § 
7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  To the 
extent that the disability affects his daily activities, only the 
average loss of earning capacity, and not impact on daily life, is 
subject to VA compensation.  See Vazquez-Flores, 580 F.3d 1270 
(citing 38 U.S.C. § 1155).

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted under this 
provision if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  In this regard, the Veteran's representative 
argues that consideration of an extra-schedular rating must 
account for factors in addition to marked interference with 
employment or frequent periods of hospitalization.  He asserts 
that the fact that VA audiological examinations were conducted in 
a sound-controlled room necessarily renders it impractical to rate 
the Veteran's hearing disability under the regular schedular 
standards, as they do not account for the effects of his 
disability on his ordinary activity.  However, as noted above, VA 
procedures require that such evaluations by conducted in a sound-
controlled room.  Moreover, this is not what is meant by an 
exceptional or unusual disability picture.  

The determination of whether a claimant is entitled to an extra-
schedular rating under 38 C.F.R. § 3.321 involves a three-step 
inquiry.  First, it must be determined whether the evidence 
presents such an exceptional disability picture that the available 
schedular evaluations are inadequate.  In this regard, the level 
of severity and symptomatology of the claimant's service-connected 
disability must be compared with the established criteria found in 
the rating schedule for that disability.  If the criteria set 
forth in the rating schedule reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule.  In such case, the 
assigned schedular evaluation is adequate and no referral is 
required.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and, therefore, is found to be inadequate, it must be determined 
whether the claimant's exceptional disability picture exhibits 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Third, if analysis under 
the first two steps reveals that the rating schedule is inadequate 
to evaluate the claimant's disability picture and that such 
picture exhibits such related factors as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether justice requires that the claimant's disability picture be 
assigned an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).

Here, as discussed above, the functional effects of the Veteran's 
hearing loss disability include difficulty hearing people 
speaking and other noises, such as the doorbell ringing and the 
radio or television, requiring the use of bilateral hearing aids.  
Such symptomatology is fully contemplated by VA's rating criteria 
and, therefore, the rating schedule is adequate to evaluate the 
Veteran's disability picture.  Therefore, it is unnecessary to 
determine whether there are any related factors such as 
hospitalization or interference with employment.  See id.  As 
such, the Board finds that it is unnecessary to refer this case 
for consideration of an extra-schedular rating.  See id.; Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record, as required by Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  Here, there is 
no indication that the Veteran has been unemployed as a result of 
his bilateral hearing loss at any point during the course of this 
appeal.  As such, a claim for a TDIU is not raised by the evidence 
of record and need not be addressed at this time. 

As the preponderance of the evidence is against the Veteran's 
claim for a rating in excess of 10 percent for bilateral hearing 
loss, the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for bilateral hearing loss is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


